CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

Exhibit 10.16

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

FIFTH PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE CONTRACT

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

TABLE OF CONTENTS

 

ARTICLE

       PAGE  

I

  BUSINESS COVERED      1   

II

  TERM      1   

III

  SPECIAL TERMINATION AND OTHER REMEDIES      2   

IV

  DEFINITIONS      5     

Declaratory Judgment Expense

     5     

Extra Contractual Obligations/Loss in Excess of Policy Limits

     6     

Loss Adjustment Expense

     6     

Loss Occurrence

     7     

Policy

     8     

Renewed

     8     

Ultimate Net Loss

     8   

V

  TERRITORY      9   

VI

  EXCLUSIONS      9   

VII

  SPECIAL ACCEPTANCES      10   

VIII

  COVERAGE      11   

IX

  REINSURANCE PREMIUM      11   

X

  FLORIDA HURRICANE CATASTROPHE FUND      12   

XI

  OTHER REINSURANCE      13   

XII

  NET RETAINED LINES      13   

XIII

  NOTICE OF LOSS AND LOSS SETTLEMENTS      14   

XIV

  LATE PAYMENTS      15   

XV

  SALVAGE AND SUBROGATION      16   

XVI

  DELAYS, OMISSIONS, OR ERRORS      16   

XVII

  LIABILITY OF THE REINSURER      17   

XVIII

  ENTIRE AGREEMENT      17   

XIX

  OFFSET      17   

XX

  CURRENCY      17   

XXI

  TAXES      18   

XXII

  FEDERAL EXCISE TAX      18   

XXIII

  RESERVES AND FUNDING      18   

XXIV

  THIRD PARTY RIGHTS      21   

XXV

  REINSURANCE ALLOCATION      21   

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

XXVI

  SEVERABILITY      21   

XXVII

  SANCTIONS      22   

XXVIII

  GOVERNING LAW      22   

XXIX

  ACCESS TO RECORDS      22   

XXX

  CONFIDENTIALITY      23   

XXXI

  INSOLVENCY      24   

XXXII

  ARBITRATION      25   

XXXIII

  SERVICE OF SUIT      27   

XXXIV

  MODE OF EXECUTION      28   

XXXV

  INTERMEDIARY      28      Schedule A      Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance - U.S.A.      Nuclear Incident Exclusion Clause -
Physical Damage - Reinsurance – Canada      Nuclear Energy Risks Exclusion
Clause (Reinsurance) (1994) (Worldwide Excluding U.S.A. And Canada)      Pools,
Associations & Syndicates Exclusion Clause      Mold Exclusion      Terrorism
Exclusion (Property Treaty Reinsurance) N.M.A. 2930C   

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

FIFTH PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE CONTRACT

(the “Contract”)

between

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

including any and/or all of the subsidiary or affiliate companies that are now
or may hereafter come under the ownership, management and/or control of the
Company

(the “Company”)

and

THE SUBSCRIBING REINSURER(S) EXECUTING THE

INTERESTS AND LIABILITIES AGREEMENT(S)

ATTACHED HERETO

(the “Reinsurer”)

ARTICLE I

BUSINESS COVERED

 

A. By this Contract the Reinsurer agrees to reinsure the Company’s liability
under its Policies classified by the Company as Property business, subject to
the terms, conditions, and limitations set forth herein and in Schedule A
attached to and forming part of this Contract.

 

B. Subject business shall include business assumed by the Company in connection
with the depopulation of Policies from Citizens Property Insurance Corporation.

ARTICLE II

TERM

 

A. This Contract shall apply to all Loss Occurrences during the term extending
from 12:01 a.m., Eastern Standard Time, June 1, 2014, to 12:01 a.m., Eastern
Standard Time, June 1, 2015, on Policies effective at the inception of, or
written or Renewed with an effective date during, said term.

 

B. If this Contract expires while a Loss Occurrence covered hereunder is in
progress, the Reinsurer’s liability hereunder shall, subject to the other terms
and conditions of this Contract, be determined as if the entire Loss Occurrence
had occurred prior to the expiration of this Contract, provided that no part of
such Loss Occurrence is claimed against any renewal or replacement of this
Contract.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. Notwithstanding the expiration or termination of the Reinsurer’s
participation hereon, the provisions of this Contract shall continue to apply to
all obligations and liabilities of the parties incurred hereunder until all such
obligations and liabilities are fully performed and discharged.

ARTICLE III

SPECIAL TERMINATION AND OTHER REMEDIES

 

A. The Company may terminate the share of the Reinsurer and/or exercise any
other provisions provided hereunder as respects said Reinsurer at any time,
either during the term or after the expiration of this Contract, upon said
Reinsurer’s experiencing one or more Special Termination Event(s). A “Special
Termination Event” shall be deemed to have occurred in the event of any of the
following circumstances:

 

  1. A State Insurance Department or other legal authority orders the Reinsurer
to cease writing business;

 

  2. The Reinsurer has voluntarily ceased assuming new and renewal reinsurance
business for the lines of business covered hereunder;

 

  3. The Reinsurer has become insolvent or has been placed into liquidation or
receivership (whether voluntary or involuntary), or there have been instituted
against it proceedings for the appointment of a receiver, liquidator,
rehabilitator, conservator, or trustee in bankruptcy, or other agent known by
whatever name, to take possession of its assets or control of its operations;

 

  4. For any period not exceeding 12 months, which commences no earlier than
12 months prior to the inception of this Contract, the Reinsurer’s
policyholders’ surplus (or total stamp capacity by managing agent as respects
Lloyd’s of London syndicates), as reported in the financial statements of the
Reinsurer, has been reduced by 20%;

 

  5. The Reinsurer has become merged with, acquired or controlled by any
company, corporation, or individual(s) not controlling the Reinsurer’s
operations previously;

 

  6. The Reinsurer’s A.M. Best’s Financial Strength Rating has been assigned or
downgraded below “A-”;

 

  7. The Reinsurer’s Standard and Poor’s Financial Strength Rating has been
assigned or downgraded below “BBB+” or, as respects Lloyd’s of London, the
Standard and Poor’s Rating of the Lloyd’s Market has been assigned or downgraded
below “BBB+”;

 

  8. The Reinsurer has reinsured its entire liability under this Contract
without the Company’s prior written consent;

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  9. The Reinsurer has transferred its claims-paying authority under this
Contract to an unaffiliated entity or in any other way has assigned its
interests or delegated its obligations under this Contract to an unaffiliated
entity without the Company’s prior written consent. Notwithstanding the
foregoing, the transfer of claims-paying authority or administration to a third
party, where the Reinsurer maintains control over claims settlement decisions,
shall not constitute a transfer of its claims-paying authority for purposes of
this subparagraph; or

 

  10. The Reinsurer, directly or through the actions of a parent company or an
affiliated entity, has invoked any U.S. or foreign statute, legislation, or
jurisprudence that purports to enable the Reinsurer to require the Company to
settle its claims liabilities, including but not limited to any estimated or
undetermined claims liabilities under this Contract, on an accelerated basis.
This does not include any attempt to enforce a settlement of claims liabilities
under a commutation process to which the parties have agreed.

Unless it is prohibited by law from doing so, immediately upon the Reinsurer’s
knowledge of a Special Termination Event, the Reinsurer must notify the Company
of such event in writing, by electronic mail, certified mail, or a nationally or
internationally recognized delivery service.

 

B. Where a Special Termination Event has taken place and after giving the
Reinsurer prior written notice by electronic mail, certified mail, or by a
nationally or internationally recognized delivery service, the Company may
invoke any one or a combination of the following:

 

  1. The Company may terminate or reduce the Reinsurer’s share hereunder
effective at any time following the Reinsurer’s receipt of the written notice.
In such event, the entire liability of the Reinsurer for Loss Occurrences
subsequent to the date of termination shall cease concurrently with the date of
termination. Upon such termination, the Reinsurer shall refund to the Company
the unearned portion of the reinsurance premium paid to it hereon (calculated on
a pro rata expiration basis) and any minimum premium hereon shall be waived.

 

  2.

The Company may require the Reinsurer to fund its share of outstanding loss and
Loss Adjustment Expense reserves, reserves for losses and Loss Adjustment
Expense incurred but not reported to the Company (IBNR as determined by the
Company), and any other balances or financial obligations. Within 30 days of the
Company’s written request to fund, the Reinsurer shall render the requested
funding (less any such amounts already funded pursuant to the provisions of the
RESERVES AND FUNDING ARTICLE) to the Company by means of one of the methods of
funding described in the RESERVES AND FUNDING ARTICLE. The Company and the
Reinsurer may mutually agree on alternative methods of funding or the use of a
combination of methods. The Company may draw upon such funding in accordance
with the provisions of the RESERVES AND FUNDING ARTICLE. Within 60 days
following each subsequent calendar quarter, the Company may prepare and forward

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  to the Reinsurer a statement of the Reinsurer’s current funding obligation
under this subparagraph. Where such amount exceeds the balance of funding
already rendered by the Reinsurer, the Reinsurer shall, within 30 days of its
receipt of such statement, increase the amount of funding available to the
current, reported level. If, however, the statement shows that the Reinsurer’s
current funding obligation is less than the balance of funding as of the
statement date, the Company shall, within 30 days after receipt of written
request from the Reinsurer, release such excess funding by making the
appropriate adjustment. This funding option is available to the Company at any
time there remain any outstanding liabilities of the Reinsurer.

 

  3. The Company may require that the Reinsurer commute all present and future
liabilities under this Contract in return for a full and final release of all
such liabilities. If the Company and Reinsurer cannot agree on the capitalized
value of the Reinsurer’s liabilities, they shall appoint an independent actuary.
If the Company and Reinsurer cannot agree on an actuary, the Company and the
Reinsurer shall each nominate three individuals, of whom the other shall decline
two, and the final decision shall be made by drawing lots. All the actuaries
selected shall be disinterested in the outcome of the commutation and shall be
Fellows of the Casualty Actuarial Society. The decision in writing of the
appointed actuary, when filed with the parties hereto, shall be final and
binding on both parties. The expense of the actuary and of the actuarial
calculation shall be equally divided between the two parties. Said actuarial
calculation shall take place in a location chosen by the Company. This
commutation option is available to the Company at any time there remain any
outstanding liabilities of the Reinsurer.

 

C. The Company may revoke its notice hereunder, prior to the date of
termination, without prejudice to reinstitute later if it so chooses.

 

D. The Company, at its sole option, may classify the Reinsurer as a “Run-off
Reinsurer,” where said Reinsurer experiences one or more of the Special
Termination Events set forth in subparagraphs 1, 2, 3, 8, and 9 under
paragraph A above.

Notwithstanding any other provision of this Contract, in the event that a
Reinsurer becomes classified by the Company as a Run-off Reinsurer at any time,
the Company may elect, by giving written notice to the Run-off Reinsurer at any
time thereafter, that all or any of the following shall apply to the Run-off
Reinsurer’s share hereunder:

 

  1. If payment of any claim has been received from the Reinsurers constituting
at least 70% of the interests and liabilities of all the Reinsurers that
participated on this Contract and are active as of the due date, it being
understood that said date shall not be later than 90 days from the date of
transmittal by the intermediary of the initial billing for each such payment,
the Run-off Reinsurer shall be estopped from denying such claim and must pay
within 10 days following transmittal to the Run-off Reinsurer of written
notification of such payments. For purposes of this subparagraph, a Reinsurer
shall be deemed to be active if it is not a Run-off Reinsurer.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  2. The interest penalty specified in the LATE PAYMENTS ARTICLE shall be
increased by 0.5% for each 30 days that the payment is past due, subject to a
maximum increase of 7.0%.

 

  3. In the event that either party demands arbitration of a dispute between the
Company and the Run-off Reinsurer, and the amount in dispute is less than
$500,000, unless the arbitration notice includes a demand for rescission of this
Contract, notwithstanding the terms of the ARBITRATION ARTICLE, the dispute
shall be resolved by a sole arbitrator and the following procedures shall apply:

 

  a. The sole arbitrator shall be chosen by mutual agreement of the parties
within 15 business days after the demand for arbitration. If the parties have
not chosen an arbitrator within the 15 business days after receipt of the
arbitration notice, the arbitrator shall be chosen in accordance with the
Neutral Selection Procedure modified for a single arbitrator, established by the
AIDA Reinsurance and Insurance Arbitration Society – U.S. (ARIAS) and in force
on the date the arbitration is demanded. The nominated arbitrator must be
available to read any written submissions and hear testimony within 60 days of
being chosen.

 

  b. Within 10 business days after the arbitrator has been appointed, the
parties shall be notified of deadlines for the submission of briefs and
documentary evidence, as determined by the arbitrator. There shall be no
discovery or hearing unless the parties agree to engage in limited discovery
and/or a hearing. Also, the arbitrator can determine, without the consent of the
parties, that a limited hearing is necessary.

 

  c. The arbitrator shall render a decision within 10 business days after the
later of the date on which briefs are submitted or the end of the limited
hearing. The decision of the arbitrator shall be in writing and shall be final
and binding on both parties.

 

E. The Company’s waiver of any rights provided in this Article is not a waiver
of that right or other rights at a later date.

ARTICLE IV

DEFINITIONS

The terms set forth below, wherever they appear in this Contract and regardless
of whether they appear in a singular or plural form, shall have the meanings
given herein:

 

A. Declaratory Judgment Expense

“Declaratory Judgment Expense” shall mean all expenses incurred by the Company
in connection with a declaratory judgment action brought to determine the
Company’s defense and/or indemnification obligations that are allocable to a
specific claim subject to this Contract. Declaratory Judgment Expense shall be
deemed to have been incurred on the date of the original loss giving rise to the
declaratory judgment action.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. Extra Contractual Obligations/Loss in Excess of Policy Limits

 

  1. Extra Contractual Obligations

“Extra Contractual Obligations” shall mean those liabilities not covered under
any other provision of this Contract, including any punitive, exemplary,
compensatory, or consequential damages, which arise from the handling of any
claim on business covered hereunder; such liabilities arising because of, but
not limited to, the following: failure to settle within the Policy limit, or by
reason of alleged or actual negligence, fraud or bad faith in rejecting an offer
of settlement, in preparation of the defense, in the trial of any action against
its insured, reinsured, its insured’s or reinsured’s assignee or a third party
claimant, or in the preparation or prosecution of an appeal consequent upon such
action.

 

  2. Loss in Excess of Policy Limits

“Loss in Excess of Policy Limits” shall mean amounts paid or damages payable by
the Company in excess of the Policy limit as a result of alleged or actual
negligence, fraud, or bad faith in failing to settle, and/or rejecting a
settlement within the Policy limit, in the preparation of the defense, in the
trial of any action against its insured, reinsured, its insured’s or reinsured’s
assignee or a third party claimant, or in the preparation or prosecution of an
appeal consequent upon such action. Loss in Excess of Policy Limits is any
amount for which the Company would have been contractually liable to pay had it
not been for the limits of the reinsured Policy.

 

  3. Coverage for Extra Contractual Obligations loss and/or Loss in Excess of
Policy Limits shall not apply when such loss has been incurred due to an
adjudicated finding of fraud committed by a member of the Board of Directors or
a corporate officer of the Company acting individually or collectively or in
collusion with a member of the Board of Directors or a corporate officer or a
partner of any other corporation or partnership.

 

  4. Any Extra Contractual Obligations and/or Loss in Excess of Policy Limits
shall be deemed to have occurred on the same date as the loss covered or alleged
to be covered under the Policy.

 

C. Loss Adjustment Expense

“Loss Adjustment Expense” shall mean all costs and expenses allocable to a
specific claim that are incurred by the Company in the investigation, appraisal,
adjustment, settlement, litigation, defense, or appeal of a specific claim,
including court costs and costs of supersedeas and appeal bonds, and including
1) pre-judgment interest, unless included as part of the award or judgment;
2) post-judgment interest; 3) legal expenses, monitoring

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

counsel expenses, and costs incurred in connection with coverage questions and
legal actions connected thereto, including Declaratory Judgment Expense; and
4) a pro rata share of salaries and expenses of Company field employees, and
expenses of other Company employees who have been temporarily diverted from
their normal and customary duties and assigned to the field adjustment of losses
covered by this Contract. Loss Adjustment Expense does not include salaries and
expenses of employees, other than 4) above, and office and other overhead
expenses.

 

D. Loss Occurrence

 

  1. The term “Loss Occurrence” shall mean the sum of all individual losses
directly occasioned by any one disaster, accident, or loss or series of
disasters, accidents or losses arising out of one event which occurs within the
area of one state of the United States or province of Canada and states or
provinces contiguous thereto and to one another. However, the duration and
extent of any one “Loss Occurrence” shall be limited to all individual losses
sustained by the Company occurring during any period of 168 consecutive hours
arising out of and directly occasioned by the same event except that the term
“Loss Occurrence” shall be further defined as follows:

 

  a. As regards windstorm, hail, tornado, hurricane, cyclone, including ensuing
collapse and water damage, all individual losses sustained by the Company
occurring during any period of 120 consecutive hours arising out of and directly
occasioned by the same event. However, the event need not be limited to one
state or province or states or provinces contiguous thereto.

 

  b. As regards riot, riot attending a strike, civil commotion, vandalism, and
malicious mischief, all individual losses sustained by the Company occurring
during any period of 96 consecutive hours within the area of one municipality or
county and the municipalities or counties contiguous thereto arising out of and
directly occasioned by the same event. The maximum duration of 96 consecutive
hours may be extended in respect of individual losses which occur beyond such
96 consecutive hours during the continued occupation of an assured’s premises by
strikers, provided such occupation commenced during the aforesaid period.

 

  c. As regards earthquake (the epicenter of which need not necessarily be
within the territorial confines referred to in the introductory portion of
subparagraph 1) and fire following directly occasioned by the earthquake, only
those individual fire losses which commence during the period of 168 consecutive
hours may be included in the Company’s “Loss Occurrence.”

 

  d. As regards “freeze,” only individual losses directly occasioned by
collapse, breakage of glass, and water damage (including but not limited to
those caused by freezing and/or melting of ice, snow or sleet, or ice damming on
a structure, or bursting of frozen pipes and tanks) may be included in the
Company’s “Loss Occurrence.”

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  2. Except for those “Loss Occurrences” referred to in subparagraph b above,
the Company may choose the date and time when any such period of consecutive
hours commences provided that it is not earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident, or loss and provided that only one such
period of 168 consecutive hours shall apply with respect to one event, except
for those loss occurrences referred to in subparagraph a above where only one
such period of 120 consecutive hours will apply with respect to one event,
regardless of the duration of the event.

 

  3. However, as respects those “Loss Occurrences” referred to in subparagraph b
above, if the disaster, accident, or loss occasioned by the event is of greater
duration than 96 consecutive hours, then the Company may divide that disaster,
accident, or loss into two or more “Loss Occurrences” provided no two periods
overlap and no individual loss is included in more than one such period and
provided that no period commences earlier than the date and time of the
occurrence of the first recorded individual loss sustained by the Company
arising out of that disaster, accident, or loss.

 

  4. No individual losses occasioned by an event that would be covered by
96 hours or 120 hours clauses may be included in any “Loss Occurrence” claimed
under the 168 hours provision.

 

E. Policy

“Policy” shall mean the Company’s binders, policies, and contracts, whether
written or oral, providing insurance or reinsurance on the business covered
under this Contract.

 

F. Renewed

“Renewed” shall include those Policies issued for more than one year (if any),
as of their next annual anniversary or annual installment date.

 

H. Ultimate Net Loss

“Ultimate Net Loss” shall mean the amount of any settlement, award, or judgment
paid by the Company or for which the Company has become liable to pay, including
1) Loss Adjustment Expense, 2) any pre-judgment interest that is included as
part of an award or judgment, and 3) 90% of Loss in Excess of Policy Limits, 90%
of Extra Contractual Obligations, after making deductions for all recoveries,
salvages, and subrogations, which are actually recovered, and all claims on
inuring reinsurance, whether collectible or not; provided, however, that in the
event of the insolvency of the Company, payment by the Reinsurer shall be made
in accordance with the provisions of the INSOLVENCY ARTICLE. In the event a
verdict or judgment is reduced by an appeal or a settlement, subsequent to the
entry of the judgment, however, resulting in an ultimate saving on such verdict
or judgment, or a judgment is reversed outright, the loss expense incurred in
securing such final reduction or reversal shall be prorated between the
Reinsurers and the Company in the proportion that each benefits from such
reduction or reversal. Nothing herein shall be construed to mean that losses
under this Contract are not recoverable until the Company’s Ultimate Net Loss
has been ascertained.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE V

TERRITORY

The territorial limits of this Contract shall be identical with those of the
Company’s Policies.

ARTICLE VI

EXCLUSIONS

 

A. This Contract does not apply to and specifically excludes the following:

 

  1. Liability assumed by the Company under any form of treaty reinsurance;
however, all excess of loss reinsurance, business covered in accordance with
paragraph B of the BUSINESS COVERED ARTICLE, group intra-company reinsurance (if
applicable), local agency reinsurance accepted in the normal course of business,
and/or policies written by another carrier at the Company’s request and
reinsured 100% by the Company shall not be excluded hereunder.

 

  2. All liability of the Company arising by contract, operation of law, or
otherwise, from its participation or membership, whether voluntary or
involuntary, in any insolvency fund. “Insolvency fund” includes any guaranty
fund, insolvency fund, plan, pool, association, fund, or other arrangement,
howsoever denominated, established, or governed, that provides for any
assessment of or payment or assumption by the Company of part or all of any
claim, debt, charge, fee, or other obligation of an insurer, or its successors
or assigns, which has been declared by any competent authority to be insolvent,
or which is otherwise deemed unable to meet any claim, debt, charge, fee, or
other obligation in whole or in part.

 

  3. Loss caused directly or indirectly by war, whether or not declared, civil
war, insurrection, rebellion, or revolution, or any act or condition incidental
to any of the foregoing. This exclusion shall not apply to any Policy that
contains a standard war exclusion.

 

  4. Financial Guarantee coverage and/or similar coverage, however styled.

 

  5. Loss or liability excluded by the Nuclear Incident Exclusion Clauses –
Physical Damage – Reinsurance and Nuclear Energy Risks Exclusion Clause
(Reinsurance) (1994) (Worldwide excluding U.S.A. & Canada) attached to this
Contract.

 

  6. Loss or liability excluded by the Pools, Associations, and Syndicates
Exclusion Clause attached to this Contract.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  7. Mold as defined in the Mold Exclusion attached to this Contract.

 

  8. Flood and/or earthquake, when written as such.

 

  9. Loss as excluded under the provisions of the Terrorism Exclusion (Property
Treaty Reinsurance) – N.M.A. 2930c attached to this Contract.

 

  10. All assessments from Citizens Property Insurance Corporation.

 

B. The exclusions enumerated in paragraph A above (except for subparagraphs 3
and 5) shall not apply when they are merely incidental to the main operations or
exposures of the insured, provided such main operations or exposures are also
covered by the Company and are not themselves excluded from the scope of this
Contract. The Company shall be the sole judge of what is “incidental.”

 

C. If the Company is inadvertently bound or is unknowingly exposed (due to
error, automatic provisions of policy coverage, or as imposed by law) on a risk
otherwise excluded in paragraph A above (except for subparagraphs 3 and 5), such
exclusion shall be waived. The duration of said waiver shall not extend beyond
the time that notice of such coverage has been received by a responsible
underwriting authority of the Company plus the minimum time thereafter for the
Company to terminate such coverage or Policy.

 

D. If the Company is required to accept an assigned risk, which conflicts with
one or more of the exclusions set forth in paragraph A above (except for
subparagraphs 3 and 5), this reinsurance shall apply, but up to the limit
required by the applicable statute or regulatory authority.

 

E. Should any judicial or regulatory entity having jurisdiction invalidate any
exclusion in or expand coverage of the Company’s Policy that is also the subject
of one or more of the exclusions set forth in paragraph A above (except for
subparagraphs 3 and 5), then a loss for which the Company is liable because of
such invalidation or expansion of coverage shall not be excluded hereunder.

ARTICLE VII

SPECIAL ACCEPTANCES

 

A. Business that is not within the scope of this Contract may be submitted to
the Reinsurer for special acceptance hereunder and such business, if accepted by
the Reinsurer, shall be subject to all terms, conditions, and limitations of
this Contract, except as modified by the special acceptance. Should denial of a
request for special acceptance not be received from the Reinsurer within three
business days of the Reinsurer’s receipt of said request, the special acceptance
shall be deemed automatically agreed.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. If Subscribing Reinsurers under each excess layer with total percentage
shares in the interests and liabilities of the Reinsurer of 51% or greater for
that excess layer agree to a special acceptance, such special acceptance shall
be binding on all Subscribing Reinsurers with respect to their respective shares
for that excess layer. If such percentage agreement is not achieved, such
special acceptance shall be made to the excess layer only with respect to the
interests and liabilities of each Subscribing Reinsurer for that excess layer
that agrees to the special acceptance.

 

C. Any special acceptance business covered under the reinsurance contract being
replaced by this Contract shall be automatically covered hereunder. Furthermore,
should the Reinsurer become a party to this Contract subsequent to the
acceptance of any business not normally covered hereunder, it shall
automatically accept same as being part of this Contract.

ARTICLE VIII

COVERAGE

As respects the excess top & drop layer of reinsurance coverage provided by this
Contract, the Company shall retain and be liable for the first amount of
Ultimate Net Loss, shown as “Company’s Retention” for the excess top & drop
layer in Schedule A attached hereto, arising out of each Loss Occurrence. The
Reinsurer shall then be liable, as respects the excess top & drop layer, for the
amount by which such Ultimate Net Loss exceeds the Company’s retention, but the
liability of the Reinsurer under the excess top & drop layer shall not exceed
the amount, shown as “Reinsurer’s Per Occurrence Limit,” as respects any one
Loss Occurrence, nor shall it exceed the amount shown as “Reinsurer’s Term
Limit,” for the excess top & drop layer in Schedule A attached hereto.

ARTICLE IX

REINSURANCE PREMIUM

 

A. The Company shall pay the Reinsurer a deposit premium for the excess top &
drop layer equal to the “Annual Deposit Premium” for the excess top & drop
layer, as identified in Schedule A attached hereto, in four equal installments
of the amount, shown as “Quarterly Deposit Premium” in Schedule A attached
hereto, for the excess top & drop layer, on July 1, 2014, October 1, 2014,
January 1, 2015, and April 1 of 2015.

 

B. Notwithstanding the foregoing, in the event the Company’s average of the
100-year and 25-year AIR (Clasic/2 v.15.0) Hurricane Probable Maximum Loss on
August 31, 2014 for subject business is greater than or equal to [***]% and less
than or equal to [***]% of the original estimate, there shall be no additional
premium due the Reinsurer or return premium due the Company. However, in the
event the Company’s average of the 100-year and 25-year AIR (Clasic/2 v.15.0)
Hurricane Probable Maximum Loss on August 31, 2014 is less than [***]% or
greater than [***]% of the original estimate then the additional premium due the
Reinsurer or return premium due the Company shall be determined by the
following:

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  1. If the Company’s average of the 100-year and 25-year AIR (Clasic/2 v.15.0)
Hurricane Probable Maximum Loss on August 31, 2014 is greater than [***]% of the
original estimate as outlined in paragraph D of this Article, the additional
premium due the Reinsurer shall be determined by multiplying the “Rate on PML,”
as stated in Schedule A attached hereto, times the difference between [***]% of
the original estimate as outlined in paragraph D of this Article and the
Company’s average of the 100-year and 25-year AIR (Clasic/2 v.15.0) Hurricane
Probable Maximum Loss on August 31, 2014.

 

  2. If the Company’s average of the 100-year and 25-year AIR (Clasic/2 v.15.0)
Hurricane Probable Maximum Loss on August 31, 2014 is less than [***]% of the
original estimate as outlined in paragraph D of this Article, the return premium
due the Company shall be determined by multiplying the “Rate on PML,” as stated
in Schedule A attached hereto, times the difference between the Company’s
average of the 100-year and 25-year AIR (Clasic/2 v.15.0) Hurricane Probable
Maximum Loss on August 31, 2014 and [***]% of the original estimate as outlined
in paragraph D of this Article, subject to the “Minimum Premium” for the excess
top & drop layer as stated in Schedule A attached hereto.

 

C. The average of the 100-year and 25-year Hurricane return times are calculated
based on AIR (Clasic/2 v.15.0). Hurricane Models including secondary
uncertainty, standard hurricane frequencies and loss amplification.

 

D. The average 100-year and 25-year AIR (Clasic/2 v.15.0) Hurricane PML is
estimated at $[***] as of August 31, 2014.

 

E. Within 60 days after the expiration or termination of this Contract, the
Company shall provide a report to the Reinsurer setting forth the premium due
hereunder, computed in accordance with paragraph B of this Article. Any
additional premium due the Reinsurer, less amounts previously paid as deposits
or otherwise, shall be remitted with said report. Any return premium due the
Company, that is in excess of the Company’s premium obligations hereunder, shall
be returned by the Reinsurer within 30 days of its receipt of said report.

ARTICLE X

FLORIDA HURRICANE CATASTROPHE FUND

 

A. As respects Loss Occurrences subject to this Contract, any loss reimbursement
recoverable by the Company under the Florida Hurricane Catastrophe Fund (FHCF),
shall be deducted in determining Ultimate Net Loss under this Contract, subject
to the following:

 

  1. The full reimbursement amount due from the FHCF for coverage under the
Mandatory Layer, based on statutory limits of coverage as of June 1, shall be
deemed recovered by the Company, whether or not actually received from the FHCF
and whether or not reduced because of the FHCF’s inability to pay.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  2. Any other FHCF recoveries shall be disregarded for purposes of determining
Ultimate Net Loss subject to this Contract.

 

  3. For purposes of allocating recoveries from the FHCF with respect to each
Loss Occurrence, only amounts recoverable by applying the pay-out and retention
multiples for the FHCF prior to any reduction in retention due to multiple Loss
Occurrences in the same annual period shall be included in calculating the
deduction from Ultimate Net Loss.

 

  4. If the Company’s aggregate limit of FHCF reimbursement coverage is
exhausted from Loss Occurrences commencing during the term of this Contract, and
the FHCF does not designate the portion of said limit allocable to each Loss
Occurrence, the total FHCF reimbursement received shall be allocated to each
individual Loss Occurrence in the proportion that the Company’s losses in that
Loss Occurrence bear to the Company’s total losses arising out of all Loss
Occurrences to which the reimbursement applies.

 

B. For purposes of loss recoveries under this Contract prior to the final
determination of the Company’s retention and limit under the FHCF, FHCF coverage
shall be calculated using the Company’s “Projected Payout Multiple” under the
FHCF. Upon determination of the Company’s retention and limit under the FHCF,
losses will be adjusted, recognizing any adjustment to the “Projected Payout
Multiple” caused by a change in the Aggregate Mandatory FHCF Premium but
disregarding any change due to a decrease in the statutory limit.

 

C. Any FHCF reimbursement premiums paid by the Company for FHCF layers that
inure to the benefit of this Contract shall be deemed to be premiums paid for
inuring reinsurance.

ARTICLE XI

OTHER REINSURANCE

 

A. The Company shall be permitted to carry other reinsurance, recoveries under
which may inure to the benefit of this Contract.

 

B. The Company shall be permitted to carry underlying reinsurance, recoveries
under which shall inure solely to the benefit of the Company and be entirely
disregarded in applying all of the provisions of this Contract.

ARTICLE XII

NET RETAINED LINES

 

A. This Contract applies only to that portion of any Policy that the Company
retains net for its own account (prior to deduction of any underlying
reinsurance) and, in calculating the amount of any loss hereunder and also in
computing the amount or amounts in excess of which this Contract attaches, only
loss or losses in respect of that portion of any Policy that the Company retains
net for its own account shall be included.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. The Company shall purchase, or shall be deemed to have purchased, the layers
of reinsurance shown below, which shall inure to the benefit of the reinsurance
coverage provided under this Contract, whether collectible or not.

 

  1. 100% of $7,000,000 excess of $2,000,000 Ultimate Net Loss, each Loss
Occurrence, with no reinstatement, and placed at 100%.

 

  2. 100% of $6,000,000 excess of $9,000,000 Ultimate Net Loss, each Loss
Occurrence, with no reinstatement, and placed at 100%.

 

  3. $50,000,000 excess of $15,000,000 Ultimate Net Loss, each Loss Occurrence,
with 1 full reinstatement, and placed at 100%.

 

  4. $135,000,000 excess of $65,000,000 Ultimate Net Loss, each Loss Occurrence,
with 1 full reinstatement, and placed at 100%.

 

  5. $150,000,000 excess of $200,000,000 Ultimate Net Loss, each Loss
Occurrence, with no reinstatement, and placed at 100%.

 

  6. $100,000,000 excess of $350,000,000 Ultimate Net Loss, each Loss
Occurrence, with no reinstatement, and placed at 50%.

 

  7. $25,000,000 excess of $350,000,000 Ultimate Net Loss, each Loss Occurrence,
with no reinstatement, and placed at 100%.

 

  8. $4,000,000 excess of $2,000,000 Ultimate Net Loss, each Loss Occurrence, in
excess of an annual aggregate deductible of the first $4,000,000 of Ultimate Net
Loss otherwise recoverable, with no reinstatements, and placed at 100%.

 

C. The amount of the Reinsurer’s liability hereunder in respect of any loss or
losses shall not be increased by reason of the inability of the Company to
collect from any other reinsurers, whether specific or general, any amounts that
may have become due from such reinsurers, whether such inability arises from the
insolvency of such other reinsurers or otherwise.

ARTICLE XIII

NOTICE OF LOSS AND LOSS SETTLEMENTS

 

A. The Company shall advise the Reinsurer of all claims or losses that, in the
opinion of the Company, may result in a claim hereunder. Furthermore, the
Company shall notify the Reinsurer of all subsequent developments to any claims
and losses that, in the opinion of the Company, may materially affect the
position of the Reinsurer. Inadvertent omission in dispatching any notices shall
in no way affect the obligations of the Reinsurer under this Contract, provided
the Company informs the Reinsurer of such omission promptly upon discovery.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. The Company alone and at its full discretion shall adjust, settle, or
compromise all claims and losses.

 

C. All loss settlements made by the Company that are within the terms and
conditions of this Contract shall be binding upon the Reinsurer. Upon receipt of
evidence of the amount paid or to be paid, the Reinsurer agrees to pay within 5
days of its receipt of such evidence or allow, as the case may be, its share of
each such amount.

ARTICLE XIV

LATE PAYMENTS

(The provisions of this Article shall not be implemented unless specifically
invoked by the Company in writing.)

 

A. In the event that any amount due the Company is not received by the
intermediary hereunder by the payment due date, the Company may, by notifying
the intermediary in writing, require the Reinsurer to pay, and the Reinsurer
agrees to pay, an interest penalty on the amount past due calculated for each
such payment on the last business day of each month as follows:

 

  1. The number of full days which have expired since the due date or the last
monthly calculation, whichever the lesser; times

 

  2. 1/365ths of a rate equal to the 90-day Treasury Bill rate as published in
The Wall Street Journal on the first business day following the date a
remittance becomes due plus 300 basis points; times

 

  3. The amount past due, including accrued interest.

The Reinsurer shall also pay any and all costs and expenses, including
reasonable attorney’s fees, incurred in connection with the collection and
enforcement of the Reinsurer’s payment obligations hereunder

It is agreed that interest shall accumulate until payment of the original amount
due plus interest penalties has been received by the intermediary.

 

B. The establishment of the payment due date shall, for purposes of this
Article, be determined in accordance with the applicable Article of this
Contract.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. For purposes of interest calculation only, amounts due hereunder shall be
deemed paid upon receipt by the intermediary. The validity of any claim or
payment may be contested under the provisions of this Contract. If the Reinsurer
prevails in an arbitration, or any other proceeding, there shall be no interest
penalty due. Otherwise, any interest shall be calculated and due as outlined
above. Furthermore, if the Reinsurer pays any claim hereunder that it is
contesting and prevails in such action, the Company shall return such payment
plus pay interest on same, at a rate calculated as per the provisions of
paragraph A, above; however, such calculation is to begin from the actual date
of remittance of funds from the Reinsurer through the date the funds are
returned.

ARTICLE XV

SALVAGE AND SUBROGATION

 

A. The Company, at its sole discretion, may enforce its right to salvage and/or
subrogation and may prosecute all claims arising out of such right. Should the
Company refuse or neglect to enforce this right, the Reinsurer is hereby
empowered and authorized to institute appropriate action in the name of the
Company.

 

B. The expense incurred by the Company in pursuing any such recovery shall be
borne by each party in proportion to its benefit (if any) from the recovery. If
the recovery expense exceeds the amount recovered, the amount recovered (if any)
shall be applied to the reimbursement of recovery expense incurred by the
Company and the remaining expense shall be included in Ultimate Net Loss.

 

C. Notwithstanding anything to the contrary in this Contract, if the Reinsurer
initiates an action to secure salvage and/or subrogation in the name of the
Company, and there is no such recovery, or if the amount recovered is
insufficient to cover the expenses incurred in pursuing salvage and/or
subrogation, the Reinsurer initiating such action shall be responsible for such
excess expense. Furthermore, said Reinsurer shall be responsible for any damages
to the Company, including reimbursement of any compensatory and/or punitive
damages resulting from the action.

ARTICLE XVI

DELAYS, OMISSIONS, OR ERRORS

Any inadvertent delay, omission, or error shall not be held to relieve either
party hereto from any liability that would attach to it hereunder if such delay,
omission, or error had not been made, provided any omission or error is
rectified upon discovery.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XVII

LIABILITY OF THE REINSURER

All reinsurances for which the Reinsurer shall be liable by virtue of this
Contract shall be subject in all respects to the same terms, conditions,
interpretations, and waivers and to the same modifications, alterations, and
cancellations, as the respective Policies to which such reinsurances relate, the
true intent of the parties to this Contract being that the Reinsurer shall
follow the fortunes of the Company. However, in no event shall this be construed
in any way to provide coverage outside the terms and conditions set forth in
this Contract.

ARTICLE XVIII

ENTIRE AGREEMENT

This Contract shall constitute the entire agreement between the parties with
respect to the business being reinsured hereunder and no understandings exist
between the parties other than those expressed in this Contract. Any change or
modification to this Contract shall be null and void unless made by amendment to
this Contract and signed by both parties. This Article shall not be construed as
limiting in any way the admissibility, in the context of an arbitration or any
other legal proceeding, of evidence regarding the formation, interpretation,
purpose, or intent of this Contract.

ARTICLE XIX

OFFSET

The Company and the Reinsurer shall have the right to offset any balance or
amounts due from one party to the other under the terms of this Contract. The
party asserting the right of offset may exercise such right any time whether the
balances due are on account of premiums or losses or otherwise; however, in the
event of the insolvency of any party hereto, offset shall be in accordance with
applicable law.

ARTICLE XX

CURRENCY

 

A. Whenever the word “Dollars” or the “$” sign appears in this Contract, they
shall be construed to mean United States Dollars and all transactions under this
Contract shall be in United States Dollars.

 

B. Amounts paid or received by the Company in any other currency shall be
converted to United States Dollars at the rate of exchange at the date such
transaction is entered on the books of the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXI

TAXES

The Company shall pay applicable taxes (except Federal Excise Tax, if any) on
premiums reported to the Reinsurer under this Contract.

ARTICLE XXII

FEDERAL EXCISE TAX

 

A. The Reinsurer has agreed to allow the applicable percentage of the premium
payable hereon (as imposed under the Internal Revenue Code) for the purpose of
paying Federal Excise Tax to the extent such premium is subject to such
tax. Should the Reinsurer claim exempt status from Federal Excise Tax, it shall
provide to the Company, upon its request, proof that the exempt status
adequately satisfies the rules as imposed under the Internal Revenue Code and
any other applicable U.S. government authority.

 

B. In the event of any return premium becoming due hereunder, the Reinsurer
shall deduct the applicable percentage from the return premium payable hereon
and the Company or its agent shall recover such tax from the United States
Government.

 

C. As respects premiums ceded to the Reinsurer under this Contract, the
Reinsurer agrees to indemnify the Company for any liability, expense, interest,
or penalty it may incur by reason of the Reinsurer’s breach of this Article.

ARTICLE XXIII

RESERVES AND FUNDING

 

A. The Reinsurer shall provide funding under the terms of this Article only if
the Company is denied statutory credit for reinsurance ceded to that Reinsurer
pursuant to the credit for reinsurance law or regulations of the regulatory
authority having jurisdiction over the Company’s reserves.

 

B. As regards Policies issued by the Company coming within the scope of this
Contract, the Company agrees that, when it files with the insurance regulatory
authority or sets up on its books reserves for liabilities which it is required
by law to set up, it shall forward to the Reinsurer a report showing the
proportion of such reserves which is applicable to the Reinsurer. The Reinsurer
shall fund 100% of its portion of such reserves in respect of:

 

  1. Loss and loss expense paid by the Company but not recovered from the
Reinsurer;

 

  2. Known outstanding losses that have been reported to the Reinsurer and loss
expense relating thereto;

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  3. Reserves for loss and loss expense incurred but not reported;

 

  4. Unearned premium (if applicable);

 

  5. Other amounts recoverable reported in Schedule F of the Company’s NAIC
Statement;

as shown in the report prepared by the Company (hereinafter referred to as
“Reinsurer’s Obligations”). The Reinsurer’s Obligations shall be funded by funds
withheld, cash advances, escrow accounts for the benefit on the Company, Letters
of Credit (“LOC”), Trust Account, or a combination thereof. The Reinsurer shall
have the option of determining the method of funding, subject always to the
provision that (a) the method of funding and (b) the terms and provisions of any
such LOC or Trust Account and (c) the quality of assets in any Trust Account are
all acceptable to the Company and also meet the requirements of each applicable
insurance regulatory authority having jurisdiction over the Company’s reserves.
In the event a provision of any such funding instrument jeopardizes the
Company’s ability to obtain full credit for reinsurance, such provision shall be
void and shall be amended to comply with applicable credit for reinsurance
requirements. The Reinsurer shall provide funding and/or any adjustments thereto
in time for the Company to meet the requirements of each applicable insurance
regulatory authority having jurisdiction over the Company’s reserves, provided
that the Company sends the report of Reinsurer’s Obligations at least 15 days
prior to the date such funding is required.

 

C. Deferral of funding that may be permitted for a certified reinsurer in the
event of a catastrophe shall not apply to any Reinsurer under this Contract.

 

D. When funding in whole or in part by an LOC, the Reinsurer agrees to apply for
and secure timely delivery to the Company of a clean, irrevocable and
unconditional LOC dated on or before December 31 of the year in which the
request is made (on or before the last day of the calendar quarter for any
quarterly adjustment), issued by a member of the Federal Reserve System or any
bank approved for use by the NAIC Securities Valuation Office, and containing
provisions acceptable to the insurance regulatory authorities having
jurisdiction over the Company’s reserves. Such LOC shall be issued for a period
of not less than one year and shall include an “evergreen clause,” which
automatically extends the term for at least one additional year at each
expiration date unless 60 days (or such other time period as may be required by
the applicable insurance regulatory authorities) prior to any expiration date
the issuing bank notifies the Company by certified or registered mail that the
issuing bank elects not to consider the LOC extended for any additional period.

 

E. The Reinsurer and Company agree that any funding provided by the Reinsurer
pursuant to the provisions of this Contract may be drawn upon at any time,
notwithstanding any other provision of this Contract, and be utilized by the
Company or any successor, by operation of law, of the Company including, without
limitation, any liquidator, rehabilitator, receiver or conservator of the
Company for the following purposes:

 

  1. To reimburse the Company for the Reinsurer’s share of unearned premium on
Policies reinsured hereunder on account of cancellations of such Policies;

 

  2. To reimburse the Company for the Reinsurer’s Obligations, the payment of
which is due under the terms of this Contract and which has not been otherwise
paid;

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

  3. To make refund of any sum which is in excess of the actual amount required
to pay the Reinsurer’s Obligations under this Contract (or in excess of 102% of
Reinsurer’s Obligations, if funding is provided by a Trust Account);

 

  4. To fund an account with the Company for the Reinsurer’s Obligations if such
LOC is under notice of non-renewal or not replaced by the Reinsurer within
10 days prior to its expiration. Such cash deposit shall be held in an interest
bearing account separate from the Company’s other assets, and interest thereon
not in excess of the prime rate shall accrue to the benefit of the Reinsurer;

 

  5. To pay the Reinsurer’s share of any other amounts the Company claims are
due under this Contract.

In the event the amount drawn by the Company on any funding provided by the
Reinsurer is in excess of the actual amount required for subparagraph 1, 2, or 4
or, in the case of subparagraph 5, the actual amount determined to be due, the
Company shall promptly return to the Reinsurer the excess amount so drawn. All
of the foregoing shall be applied without diminution because of insolvency on
the part of the Company or the Reinsurer.

 

F. The issuing bank shall have no responsibility whatsoever in connection with
the propriety of withdrawals made by the Company or the disposition of funds
withdrawn, except to ensure that withdrawals are made only upon the order of
properly authorized representatives of the Company.

 

G. At annual intervals, or more frequently but never more frequently than
quarterly, the Company shall prepare a specific report of the Reinsurer’s
Obligations, for the sole purpose of amending the LOC or other method of
funding, in the following manner:

 

  1. If the report shows that the Reinsurer’s Obligations exceed the available
balance of the funds withheld and/or cash advances and/or escrow accounts and/or
LOC and/or Trust Account as of the report date, the Reinsurer shall, within
30 days after receipt of notice of such excess, make an adjustment to increase
the available balance of funds withheld and/or cash advances and/or LOC and/or
Trust Account by the amount of such excess.

 

  2. If, however, the report shows that the Reinsurer’s Obligations are less
than the available balance of the funds withheld and/or cash advances and/or
escrow accounts and/or LOC and/or 102% of the balance of the Trust Account if
funding is provided by Trust Account, as of the report date, the Company shall,
within 30 days after receipt of written request from the Reinsurer, release such
excess funding by making or allowing an adjustment to the funds withheld and/or
cash advances and/or escrow accounts and/or LOC and/or Trust Account.

 

H. Should the Reinsurer be in breach of its obligations under this Article,
notwithstanding anything to the contrary elsewhere in this Contract, the Company
may seek relief in respect of said breach from any court having competent
jurisdiction over the parties hereto.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXIV

THIRD PARTY RIGHTS

This Contract is solely between the Company and the Reinsurer, and in no
instance shall any other party have any rights under this Contract except as
expressly provided otherwise in the INSOLVENCY ARTICLE.

ARTICLE XXV

REINSURANCE ALLOCATION

 

A. While having no effect on the settlements or liabilities of the parties to
this Contract, it is established that:

 

  1. If an Occurrence covered under this Contract involves multiple member
companies, the Company shall allocate the Reinsurer’s limit of liability for the
Occurrence to each member company involved, proportionately, based on the
percentage that the affected member company’s loss bears to the total of all
losses contributing to that Occurrence; and

 

  2. With respect to reinsurance premium due to the Reinsurer hereunder, each
member company shall be responsible for its proportionate share of the
reinsurance premium. The deposit premium, minimum premium, and final reinsurance
premium, as determined under the terms of this Contract, shall be apportioned to
each member company by the Company in the same proportion that each member
company’s subject premium bears to the total subject premium.

 

B. Records of these allocations shall be maintained in sufficient detail to
identify both the Reinsurer’s loss obligations allocated to each member company
and each member company’s share of premium allocation.

ARTICLE XXVI

SEVERABILITY

If any provision of this Contract shall be rendered illegal or unenforceable by
the laws, regulations, or public policy of any jurisdiction, such provision
shall be considered void in such state, but this shall not affect the validity
or enforceability of any other provision of this Contract or the enforceability
of such provision in any other jurisdiction.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXVII

SANCTIONS

Notwithstanding any other provision in this Contract to the contrary, if at any
time should any receipt or payment of funds or any other contemplated
transaction under this Contract constitute an actual or potential violation of
any economic sanction or money laundering statute, regulation or order which is
applicable to either the Company or the Reinsurer, the party who becomes aware
of the actual or potential violation shall immediately notify the other party of
the actual or potential violation and the reasons therefor. Solely with respect
to such receipt, payment or other transaction, the obligation of the parties
under this Contract shall be suspended until such time as the Company or the
Reinsurer are authorized by applicable law, regulation, or license to perform
under this Contract. For the avoidance of doubt, the obligations of the parties
under this Contract shall remain in effect with respect to the receipt or
payment of funds or any other contemplated transaction which would not
constitute a violation of any economic sanction or money laundering law,
regulation or order.

ARTICLE XXVIII

GOVERNING LAW

This Contract shall be governed as to performance, administration, and
interpretation by the laws of the State of Florida, exclusive of that state’s
rules with respect to conflicts of law. However, with respect to credit for
reinsurance, the rules of all applicable states shall apply.

ARTICLE XXIX

ACCESS TO RECORDS

 

A. The Reinsurer or its designated representative(s) approved by the Company,
upon providing reasonable advance notice to the Company, shall have access at
the offices of the Company or at a location to be mutually agreed, at a time to
be mutually agreed, to inspect the Company’s underwriting, accounting, or claim
files pertaining to the subject matter of this Contract. The Company shall
determine the manner in which files shall be accessed by the Reinsurer. The
Reinsurer may, at its own expense, reasonably request copies of such files and
agrees to pay the Company’s reasonable costs (including staff expense and other
overhead costs) incurred in procuring such copies.

 

B. The Reinsurer or its designated representative(s) shall not have access to
Protected Records related to a claim ceded to this Contract; however, the
Reinsurer shall be permitted to have access to those Protected Records described
in subparagraph F.2 of this Article after the Company’s final settlement or
final adjudication of such underlying claim. If Protected Records are withheld,
the Company shall advise the Reinsurer accordingly and the Company shall take
reasonable steps to provide the Reinsurer with sufficient information to
determine its liability hereunder. Further, the Reinsurer or its designated
representative(s) shall not have access to any communications with any other
reinsurer supporting the Company in respect of business subject to this Contract
and shall not have access to Protected Records relating to any dispute between
the Company and the Reinsurer.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. If any undisputed amounts are overdue from the Reinsurer to the Company, the
Reinsurer shall have access to such records only upon payment of all such
overdue amounts.

 

D. Upon completion of the audit, the Reinsurer and its representative(s) shall
consult with the Company promptly and in good faith, no later than 30 days after
the completion of the audit unless otherwise agreed, with respect to any and all
questions or issues raised by the audit. If, as a result of the Reinsurer’s
inspection of the Company’s files, any claim is denied, contested, or disputed,
the Reinsurer shall promptly provide the Company with a summary of any reports
or analysis completed by the Reinsurer’s personnel or by any third party on
behalf of the Reinsurer outlining the findings of the inspection and identifying
the reasons for contesting or disputing the subject claim.

 

E. Nothing in this Article requires the Company to maintain or to make available
any document for longer than the period required by the Company’s document
retention policies and procedures or the period required by applicable statute
or regulation, whichever is greater.

 

F. “Protected Records” are defined as communications, files, records, documents,
or books:

 

  1. Deemed by the Company to concern Trade Secrets of the Company (Trade
Secrets shall have the meaning provided in Section 1839 of the United States
Economic Espionage Act of 1996); or

 

  2. Deemed by the Company to be subject to attorney-client privilege or work
product rule protection; or

 

  3. Concerning individual private information that as a matter of law cannot be
disclosed by the Company.

ARTICLE XXX

CONFIDENTIALITY

 

A. The Reinsurer hereby acknowledges that the documents, information, and data
provided to the Reinsurer by the Company, whether directly or through an
authorized agent, in connection with the placement and execution of this
Contract, inspection pursuant to the ACCESS TO RECORDS ARTICLE, or any other
information relating to this Contract (“Confidential Information”) are
proprietary and confidential to the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

23



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. Absent the written consent of the Company, the Reinsurer shall not disclose
any Confidential Information to any third parties, including any affiliated
companies, except when:

 

  1. Required by retrocessionaires subject to the business ceded to this
Contract; or

 

  2. Required by state regulators performing an audit of the Reinsurer’s records
and/or financial condition; or

 

  3. Required by external auditors performing an audit of the Reinsurer’s
records in the normal course of business.

 

C. Further, the Reinsurer agrees not to use any Confidential Information for any
purpose not permitted by this Contract or not related to the performance of
their obligations or enforcement of their rights under this Contract.

 

D. Notwithstanding the above, in the event that the Reinsurer is required by
court order, other legal process, or any regulatory authority to release or
disclose any Confidential Information, unless prohibited by law the Reinsurer
agrees to provide the Company written notice of same prior to such release or
disclosure and to use its reasonable best efforts to assist the Company in
maintaining the confidentiality provided for in this Article.

 

E. The provisions of this Article shall extend to the officers, directors, and
employees of the Reinsurer and its affiliates, who have received Confidential
Information in accordance with this Contract, and shall be binding upon their
successors and assigns.

ARTICLE XXXI

INSOLVENCY

 

A. In the event of the insolvency of the Company, this reinsurance shall be
payable directly to the Company or to its liquidator, receiver, conservator, or
statutory successor, with reasonable provision for verification, on the basis of
the liability of the Company without diminution because of the insolvency of the
Company or because the liquidator, receiver, conservator, or statutory successor
of the Company has failed to pay all or a portion of any claim. It is agreed,
however, that the liquidator, receiver, conservator or statutory successor of
the Company shall give written notice to the Reinsurer of the pendency of a
claim against the Company, indicating the Policy reinsured which claim would
involve a possible liability on the part of the Reinsurer, within a reasonable
time after such claim is filed in the conservation or liquidation proceeding or
in the receivership, and that during the pendency of such claim, the Reinsurer
may investigate such claim and interpose, at its own expense, in the proceeding
where such claim is to be adjudicated, any defense or defenses that it may deem
available to the Company or its liquidator, receiver, conservator, or statutory
successor. The expense thus incurred by the Reinsurer shall be chargeable,
subject to the approval of the Court, against the Company as part of the expense
of conservation or liquidation to the extent of a proportionate share of the
benefit that may accrue to the Company solely as a result of the defense
undertaken by the Reinsurer.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

B. Where two or more Reinsurers are involved in the same claim and a majority in
interest elect to interpose defense to such claim, the expense shall be
apportioned in accordance with the terms of this Contract as though such expense
had been incurred by the Company.

 

C. It is further agreed that, in the event of the insolvency of the Company, the
reinsurance under this Contract shall be payable directly by the Reinsurer to
the Company or its liquidator, receiver, conservator, or statutory successor,
except as otherwise provided by Section 4118(a) (relating to Fidelity and Surety
Risks) and Section 1114(c) (relating to physical damage) of the Insurance Law of
New York or except 1) where this Contract specifically provides another payee of
such reinsurance in the event of the insolvency of the Company or 2) where the
Reinsurer with the consent of the direct insured or insureds has assumed such
Policy obligations of the Company as direct obligations of the Reinsurer to the
payee under such Policies and in substitution for the obligations of the Company
to such payees. Then, and in that event only, the Company, with the prior
approval by the Superintendent of Insurance of the State of New York of the
Certificate of Assumption on New York risks, is entirely released from its
obligation and the Reinsurers shall pay any loss directly to payees under such
policies.

 

D. In the event of the insolvency of any company or companies listed in the
designation of “Company” under this Contract, this Article shall apply only to
the insolvent company or companies.

 

E. In the event of the insolvency of any company or companies covered hereunder,
the laws of the applicable domiciliary state(s) shall apply. In the event of a
conflict between any provision of this Article and the laws of the domiciliary
state of any company or companies covered hereunder, that domiciliary state’s
laws shall prevail.

ARTICLE XXXII

ARBITRATION

 

A. As a condition precedent to any right of action hereunder, any irreconcilable
dispute arising out of the interpretation, performance, or breach of this
Contract, including the formation or validity thereof, whether arising before or
after the expiry or termination of the Contract, shall be submitted for decision
to a panel of three arbitrators. Notice requesting arbitration shall be in
writing and sent by certified mail, return receipt requested, or such reputable
courier service as is capable of returning proof of receipt of such notice by
the recipient to the party demanding arbitration.

 

B. Notwithstanding the provisions of the foregoing paragraph, the Company shall
have the option to either litigate or arbitrate any dispute in which the
Reinsurer makes any allegation of misrepresentation, non-disclosure,
concealment, fraud or bad faith and/or where the Reinsurer has experienced a
Special Termination Event, as defined in the SPECIAL TERMINATION AND OTHER
REMEDIES ARTICLE.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

C. One arbitrator shall be appointed by each party. If the responding party
fails to appoint its arbitrator within 30 days after its receipt of the claimant
party’s notice requesting arbitration, the claimant party, after 10 days’ notice
by certified mail or reputable courier as provided above of its intention to do
so, may appoint the second arbitrator.

 

D. The two arbitrators shall, before instituting the hearing, appoint an
impartial third arbitrator who shall preside at the hearing. Should the two
arbitrators fail to choose the third arbitrator within 30 days of the
appointment of the second arbitrator, the parties shall appoint the third
arbitrator pursuant to the AIDA Reinsurance and Insurance Arbitration Society –
U.S. (ARIAS) Umpire Selection Procedure. All arbitrators shall be disinterested
active or former senior executives of insurance or reinsurance companies or
Underwriters at Lloyd’s, London. In the event of the resignation or death of any
arbitrator, a replacement shall be appointed in the same manner as the resigning
or deceased arbitrator was appointed and the newly constituted panel shall take
all necessary and/or reasonable measures to continue the arbitration proceedings
without additional delay.

 

E. Within 30 days after notice of appointment of all arbitrators, the panel
shall meet and determine timely periods for briefs, discovery procedures and
schedules for hearings. The panel shall be relieved of all judicial formality
and shall not be bound by the strict rules of procedure and evidence. Unless the
panel agrees otherwise, arbitration shall take place in Clearwater, Florida, but
the venue may be changed when deemed by the panel to be in the best interest of
the arbitration proceeding. Insofar as the arbitration panel looks to
substantive law, it shall consider the law of the State of Florida. The decision
of any two arbitrators when rendered in writing shall be final and binding. The
panel is empowered to grant interim relief as it may deem appropriate.

 

F. The panel shall make its decision as promptly as possible following the
termination of the hearings, considering the terms and conditions expressed in
this Contract and the custom and practice of the applicable insurance and
reinsurance business. Judgment upon the award may be entered in any court having
jurisdiction thereof.

 

G. If more than one Reinsurer is involved in arbitration where there are common
questions of law or fact and a possibility of conflicting awards or inconsistent
results, all such Reinsurers shall constitute and act as one party for purposes
of this Article and communications shall be made by the Company to each of the
Reinsurers constituting the one party; provided, however, that nothing therein
shall impair the rights of such Reinsurers to assert several, rather than joint
defenses or claims, nor be construed as changing the liability of the Reinsurers
under the terms of this Contract from several to joint.

 

H. Each party shall bear the expense of the arbitrator selected by or for it and
shall jointly and equally bear with the other party the cost of the third
arbitrator. The remaining costs of the arbitration shall be allocated by the
panel. The panel may, at its discretion, award such further costs and expenses
as it considers appropriate, including but not limited to attorneys fees, to the
extent permitted by law.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXXIII

SERVICE OF SUIT

(This Article is applicable if the Reinsurer is not domiciled in the United
States of America and/or is not authorized in any State, Territory, or District
of the United States where authorization is required by insurance regulatory
authorities. This Article is not intended to conflict with or override the
obligation of the parties to arbitrate their disputes in accordance with the
ARBITRATION ARTICLE.)

 

A. In the event of the failure of the Reinsurer to perform its obligations under
this Contract, the Reinsurer, at the request of the Company, shall submit to the
jurisdiction of a court of competent jurisdiction within the United
States. Nothing in this Article constitutes or should be understood to
constitute a waiver of the Reinsurer’s rights to commence an action in any court
of competent jurisdiction in the United States, to remove an action to a United
States District Court, or to seek a transfer of a case to another court as
permitted by the laws of the United States or of any state in the United
States. The Reinsurer, once the appropriate court is selected, whether such
court is the one originally chosen by the Company and accepted by the Reinsurer
or is determined by removal, transfer, or otherwise, as provided for above,
shall comply with all requirements necessary to give said court jurisdiction
and, in any suit instituted against it upon this Contract, and shall abide by
the final decision of such court or of any appellate court in the event of an
appeal. The validity and/or enforceability of any arbitration award or judgment
obtained in the United States shall not be contested by the Reinsurer in any
jurisdiction outside of the United States.

 

B. Service of process in such suit may be made upon the law firm of Mendes and
Mount, 750 Seventh Avenue, New York, NY 10019, the law firm of Foley & Lardner
LLP, 555 California Street, Suite 1700, San Francisco, California 94104-1520, or
another party specifically designated by the Reinsurer in its Interests and
Liabilities Agreement attached hereto.

 

C. Further, pursuant to any statute of any state, territory or district of the
United States that makes provision therefor, the Reinsurer hereby designates the
Superintendent, Commissioner or Director of Insurance, or other officer
specified for that purpose in the statute, or his/her successor or successors in
office, as its true and lawful attorney upon whom may be served any lawful
process in any action, suit or proceedings instituted by or on behalf of the
Company or any beneficiary hereunder arising out of this Contract, and hereby
designates the above-named as the person to whom the said officer is authorized
to mail such process or a true copy thereof.

 

D. The individual named in paragraph C shall be deemed the Reinsurer’s agent for
the service of process:

 

  1. where the address designated in, or pursuant to paragraph B is invalid; or

 

  2. to the extent necessary to bring this Contract into conformity with the
applicable law of a state with jurisdiction over the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

ARTICLE XXXIV

MODE OF EXECUTION

This Contract may be executed either by an original written ink signature of
paper documents, by an exchange of facsimile copies showing the original written
ink signature of paper documents, or by electronic signature by either party
employing appropriate software technology as to satisfy the parties at the time
of execution that the version of the document agreed to by each party shall
always be capable of authentication and satisfy the same rules of evidence as
written signatures. The use of any one or a combination of these methods of
execution shall constitute a legally binding and valid signing of this Contract.
This Contract may be executed in one or more counterparts, each of which, when
duly executed, shall be deemed an original.

ARTICLE XXXV

INTERMEDIARY

Willis Re Inc., 7760 France Avenue South, Suite 450, Minneapolis, Minnesota
55435 is hereby recognized as the intermediary negotiating this Contract and
through whom all communications relating thereto shall be transmitted to the
Company or the Reinsurer. However, all communications concerning accounts, claim
information, funds, and inquiries related thereto shall be transmitted to the
Company or the Reinsurer through Willis Re Inc., 5420 Millstream Road,
Suite 200, McLeansville, North Carolina 27301-9528. Payments by the Company to
Willis Re Inc. shall be deemed to constitute payment to the Reinsurer and
payments by the Reinsurer to Willis Re Inc. shall be deemed to constitute
payment to the Company only to the extent that such payments are actually
received by the Company.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

IN WITNESS WHEREOF, the Company by its duly authorized representative has
executed this Contract as of the date specified below:

Signed this 3 day of June, 2014.

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

 

By  

/s/ Richard A. Widdicombe

Printed Name Richard A. Widdicombe Title President

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

SCHEDULE A

FIFTH PROPERTY CATASTROPHE

EXCESS OF LOSS REINSURANCE CONTRACT

Effective: June 1, 2014

HERITAGE PROPERTY & CASUALTY INSURANCE COMPANY

Clearwater, Florida

including any and/or all of the subsidiary or affiliate companies that are now
or may hereafter come under the ownership, management and/or control of the
Company

 

     Fifth Excess        Top & Drop Layer        109795001-14  

Company’s Retention

   $ 2,000,000   

Reinsurer’s Per Occurrence Limit

   $ 55,000,000   

Reinsurer’s Term Limit

   $ 55,000,000   

Rate on PML

     [***] % 

Annual Deposit Premium

   $ [***]   

Quarterly Deposit Premium

   $ [***]   

Minimum Premium

   $ [***]   

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE - U.S.A.

 

1) This Reinsurance does not cover any loss or liability accruing to the
Reassured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2) Without in any way restricting the operation of paragraph (1) of this Clause,
this Reinsurance does not cover any loss or liability accruing to the Reassured,
directly or indirectly and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  I. Nuclear reactor power plants including all auxiliary property on the site,
or

 

  II. Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and “critical
facilities” as such, or

 

  III. Installations for fabricating complete fuel elements or for processing
substantial quantities of “special nuclear material,” and for reprocessing,
salvaging, chemically separating, storing or disposing of “spent” nuclear fuel
or waste materials, or

 

  IV. Installations other than those listed in paragraph 2) III above using
substantial quantities of radioactive isotopes or other products of nuclear
fission.

 

3) Without in any way restricting the operations of paragraphs 1) and 2) hereof,
this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith except that this paragraph 3) shall not
operate

 

  a) where the Reassured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  b) where said insurance contains a provision excluding coverage for damage to
property caused by or resulting from radioactive contamination, however caused.
However, on and after 1st, January 1960, this sub-paragraph b) shall only apply
provided the said radioactive contamination exclusion provision has been
approved by the Governmental Authority having jurisdiction thereof.

 

4) Without in any way restricting the operations of paragraphs 1), 2) and 3)
hereof, this Reinsurance does not cover any loss or liability by radioactive
contamination accruing to the Reassured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5) It is understood and agreed that this Clause shall not extend to risks using
radioactive isotopes in any form where the nuclear exposure is not considered by
the Reassured to be the primary hazard.

 

6) The term “special nuclear material” shall have the meaning given it in the
Atomic Energy Act of 1954, or by any law amendatory thereof.

 

7) Reassured to be sole judge of what constitutes:

 

  a) substantial quantities, and

 

  b) the extent of installation, plant or site.

 

NOTE: Without in any way restricting the operations of paragraph 1) hereof, it
is understood and agreed that:

 

  a) all policies issued by the Reassured on or before 31st, December 1957,
shall be free from the application of the other provisions of this Clause until
expiry date or 31st, December 1960, whichever first occurs whereupon all the
provisions of this Clause shall apply,

 

  b) with respect to any risk located in Canada policies issued by the Reassured
on or before 31st, December 1958, shall be free from the application of the
other provisions of this Clause until expiry date or 31st, December 1960,
whichever first occurs whereupon all the provisions of this Clause shall apply.

12/12/57

N.M.A. 1119

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

NUCLEAR INCIDENT EXCLUSION CLAUSE - PHYSICAL DAMAGE - REINSURANCE – CANADA

 

1) This Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer, from any
Pool of Insurers or Reinsurers formed for the purpose of covering Atomic or
Nuclear Energy risks.

 

2) Without in any way restricting the operation of paragraph 1 of this clause,
this Agreement does not cover any loss or liability accruing to the Reinsured,
directly or indirectly, and whether as Insurer or Reinsurer, from any insurance
against Physical Damage (including business interruption or consequential loss
arising out of such Physical Damage) to:

 

  (a) Nuclear reactor power plants including all auxiliary property on the site,
or

 

  (b) Any other nuclear reactor installation, including laboratories handling
radioactive materials in connection with reactor installations, and critical
facilities as such, or

 

  (c) Installations for fabricating complete fuel elements or for processing
substantial quantities of radioactive materials, and for reprocessing,
salvaging, chemically separating, storing or disposing of spent nuclear fuel or
waste materials, or

 

  (d) Installations other than those listed in (c) above using substantial
quantities of radioactive isotopes or other products of nuclear fission.

 

3) Without in any way restricting the operation of paragraphs 1 and 2 of this
clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly and whether as
Insurer or Reinsurer, from any insurance on property which is on the same site
as a nuclear reactor power plant or other nuclear installation and which
normally would be insured therewith, except that this paragraph 3 shall not
operate:

 

  (a) where the Reinsured does not have knowledge of such nuclear reactor power
plant or nuclear installation, or

 

  (b) where the said insurance contains a provision excluding coverage for
damage to property caused by or resulting from radioactive contamination,
however caused.

 

4) Without in any way restricting the operation of paragraphs 1, 2, and 3 of
this clause, this Agreement does not cover any loss or liability by radioactive
contamination accruing to the Reinsured, directly or indirectly, and whether as
Insurer or Reinsurer, when such radioactive contamination is a named hazard
specifically insured against.

 

5) This clause shall not extend to risks using radioactive isotopes in any form
where the nuclear exposure is not considered by the Reinsured to be the primary
hazard.

 

6) The term “radioactive material” means uranium, thorium, plutonium, neptunium,
their derivatives and compounds, radioactive isotopes of other elements and any
other substances which may be designated by or pursuant to any law, act or
statute, or any law amendatory thereof as being prescribed substances capable of
releasing atomic energy, or as being requisite for the production, use or
application of atomic energy.

 

7) Reinsured to be sole judge of what constitutes:

 

  (a) substantial quantities, and

 

  (b) the extent of installation, plant or site.

 

8) Without in any way restricting the operation of paragraphs 1, 2, 3, and 4 of
this clause, this Agreement does not cover any loss or liability accruing to the
Reinsured, directly or indirectly, and whether as Insurer or Reinsurer caused:

 

  (a) by any nuclear incident as defined in pursuant to the Nuclear Liability
Act or any other nuclear liability act, law or statute, or any law amendatory
thereof or nuclear explosion, except for ensuing loss or damage which results
directly from fire, lightning or explosion of natural, coal or manufactured gas;

 

  (b) by contamination by radioactive material.

 

 

NOTE: Without in any way restricting the operation of paragraphs 1, 2, 3 and 4
of this clause, paragraph 8 of this clause shall only apply to all original
contracts of the Reinsured whether new, renewal or replacement which become
effective on or after December 31, 1992.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

NUCLEAR ENERGY RISKS EXCLUSION CLAUSE (REINSURANCE) (1994) (WORLDWIDE EXCLUDING
U.S.A. AND CANADA)

This agreement shall exclude Nuclear Energy Risks whether such risks are written
directly and/or by way of reinsurance and/or via Pools and/or Associations.

For all purposes of this agreement Nuclear Energy Risks shall mean all first
party and/or third party insurances or reinsurances (other than Workers’
Compensation and Employers’ Liability) in respect of:

 

I All Property on the site of a nuclear power station.

Nuclear Reactors, reactor buildings and plant and equipment therein on any site
other than a nuclear power station.

 

II All Property, on any site (including but not limited to the sites referred to
in (I) above) used or having been used for:

 

  (a) The generation of nuclear energy; or

 

  (b) The Production, Use or Storage of Nuclear Material.

 

III Any other Property eligible for insurance by the relevant local Nuclear
Insurance Pool and/or Association but only to the extent of the requirements of
that local Pool and/or Association.

 

IV The supply of goods and services to any of the sites described in I to III
above, unless such insurances or reinsurances shall exclude the perils of
irradiation and contamination by Nuclear Material.

Except as undernoted, Nuclear Energy Risks shall not include:

 

(i) Any insurance or reinsurance in respect of the construction or erection or
installation or replacement or repair or maintenance or decommissioning of
Property as described in I to III above (including contractors’ plant and
equipment);

(ii) Any Machinery Breakdown or other Engineering insurance or reinsurance not
coming within the scope of I above;

Provided always that such insurance or reinsurance shall exclude the perils of
irradiation and contamination by Nuclear Material.

However, the above exemption shall not extend to:

 

1. The provision of any insurance or reinsurance whatsoever in respect of:

 

  (a) Nuclear Material;

 

  (b) Any Property in the High Radioactivity Zone or Area of any Nuclear
Installation as from the introduction of Nuclear Material or—for reactor
installations—as from fuel loading or first criticality where so agreed with the
relevant local Nuclear Insurance Pool and/or Association.

 

2. The provision of any insurance or reinsurance for the undernoted perils:

 

  •   Fire, lightning, explosion;

 

  •   Earthquake;

 

  •   Aircraft and other aerial devices or articles dropped therefrom;

 

  •   Irradiation and radioactive contamination;

 

  •   Any other peril insured by the relevant local Nuclear Insurance Pool
and/or Association;

in respect of any other Property not specified in 1 above which directly
involves the Production, Use or Storage of Nuclear Material as from the
introduction of Nuclear Material into such Property.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

Definitions

“Nuclear Material” means:

 

(i) Nuclear fuel, other than natural uranium and depleted uranium, capable of
producing energy by a self-sustaining chain process of nuclear fission outside a
Nuclear Reactor, either alone or in combination with some other material; and

 

(ii) Radioactive Products or Waste.

“Radioactive Products or Waste” means any radioactive material produced in, or
any material made radioactive by exposure to the radiation incidental to the
production or utilisation of nuclear fuel, but does not include radioisotopes
which have reached the final stage of fabrication so as to be usable for any
scientific, medical, agricultural, commercial or industrial purpose.

“Nuclear Installation” means:

 

(i) Any Nuclear Reactor;

 

(ii) Any factory using nuclear fuel for the production of Nuclear Material, or
any factory for the processing of Nuclear Material, including any factory for
the reprocessing of irradiated nuclear fuel; and

 

(iii) Any facility where Nuclear Material is stored, other than storage
incidental to the carriage of such material.

“Nuclear Reactor” means any structure containing nuclear fuel in such an
arrangement that a self-sustaining chain process of nuclear fission can occur
therein without an additional source of neutrons.

“Production, Use or Storage of Nuclear Material” means the production,
manufacture, enrichment, conditioning, processing, reprocessing, use, storage,
handling and disposal of Nuclear Material.

“Property” shall mean all land, buildings, structures, plant, equipment,
vehicles, contents (including but not limited to liquids and gases) and all
materials of whatever description whether fixed or not.

“High Radioactivity Zone or Area” means:

 

(i) For nuclear power stations and Nuclear Reactors, the vessel or structure
which immediately contains the core (including its supports and shrouding) and
all the contents thereof, the fuel elements, the control rods and the irradiated
fuel store; and

 

(ii) For non-reactor Nuclear Installations, any area where the level of
radioactivity requires the provision of a biological shield.

10/3/94

N.M.A. 1975(a)

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

POOLS, ASSOCIATIONS & SYNDICATES EXCLUSION CLAUSE

SECTION A:

EXCLUDING:

 

  (a) All Business derived directly or indirectly from any Pool, Association or
Syndicate which maintains its own reinsurance facilities.

 

  (b) Any Pool or Scheme (whether voluntary or mandatory) formed after March 1,
1968 for the purpose of insuring Property whether on a country-wide basis or in
respect of designated areas. This exclusion shall not apply to so-called
Automobile Insurance Plans or other Pools formed to provide coverage for
Automobile Physical Damage.

SECTION B:

EXCLUDING:

Business written by the Company for the same perils, which is known at the time
to be insured by, or in excess of underlying amounts placed in, any Pools,
Associations, or Syndicates, whether by way of insurance or reinsurance, formed
for the purpose of writing any of the following:

Oil, Gas or Petro-Chemical Plants,

Oil or Gas Drilling Rigs,

Aviation Risks.

SECTION B does not apply:

 

  (a) Where the Total Insured Value over all interests of the risk in question
is less than $[***].

 

  (b) To interests traditionally underwritten as Inland Marine or Stock and/or
Contents written on a Blanket basis.

 

  (c) To Contingent Business Interruption, except when the Company is aware that
the key location is known at the time to be insured in any Pool, Association or
Syndicate named above, other than as provided for under Section B (a).

 

  (d) To risks as follows:

Offices, Hotels, Apartments, Hospitals, Educational Establishments, Public
Utilities (other than Railroad Schedules) and Builder’s Risks on the classes of
risks specified in this subsection (d) only.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

Where this Clause attaches to catastrophe excesses, the following Section C is
added:

SECTION C:

NEVERTHELESS the Reinsurer specifically agrees that liability accruing to the
Company from its participation in residual market mechanisms including but not
limited to:

 

  (l) The following so-called “Coastal Pools”:

ALABAMA INSURANCE UNDERWRITING ASSOCIATION

MISSISSIPPI WINDSTORM UNDERWRITING ASSOCIATION

NORTH CAROLINA INSURANCE UNDERWRITING ASSOCIATION

SOUTH CAROLINA WINDSTORM AND HAIL UNDERWRITING

        ASSOCIATION

TEXAS WINDSTORM INSURANCE ASSOCIATION

AND

 

  (2) All “FAIR Plan” and “Rural Risk Plan” business

AND

 

(3) The Louisiana Citizens Property Insurance Corporation and the California
Earthquake Authority (CEA)

for all perils otherwise protected hereunder shall not be excluded, except,
however, that this reinsurance does not include any increase in such liability
resulting from:

 

  (i) The inability of any other participant in such “Coastal Pool” and/or “FAIR
Plan” and/or “Rural Risk Plan” and/or Residual Market Mechanisms to meet its
liability.

 

  (ii) Any claim against such “Coastal Pool” and/or “FAIR Plan” and/or “Rural
Risk Plan” and/or Residual Market Mechanisms, or any participant therein,
including the Company, whether by way of subrogation or otherwise, brought by or
on behalf of any Insolvency Fund (as defined in the Insolvency Fund Exclusion
Clause incorporated in this Contract).

The Company will deduct from the Ultimate Net Loss any payments or credits
received as recoupment of any assessment that has been included in the Ultimate
Net Loss. The Company will recoup such assessment where it is commercially
practicable or allowable to do so.

SECTION D:

Notwithstanding Section C above, in respect of the CEA, where an assessment is
made against the Company by the CEA, the Company may include in the Ultimate Net
Loss only that assessment directly attributable to each separate loss occurrence
covered hereunder. The Company’s initial capital contribution to the CEA shall
not be included in the Ultimate Net Loss. Any assessments for accounting years
subsequent to that in which the loss occurrence commenced may not be included in
the Ultimate Net Loss hereunder.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

MOLD EXCLUSION

This Contract does not apply to loss or liability in any way or to any extent
arising out of the actual or alleged presence or actual, alleged or threatened
presence of fungi including, but not limited to, mold, mildew, mycotoxins,
microbial volatile organic compounds or other “microbial contamination.” This
includes:

 

  1. Any supervision, instruction, recommendations, warnings, or advice given or
which should have been given in connection with the above; and

 

  2. Any obligation to share damages with or repay someone else who must pay
damages because of such injury or damage.

For purposes of this exclusion, “microbial contamination” means any
contamination, either airborne or surface, which arises out of or is related to
the presence of fungi, mold, mildew, mycotoxins, microbial volatile organic
compounds or spores, including, without limitation, Penicillium, Aspergillus,
Fusarium, Aspergillus Flavus and Stachybotrys chartarum.

Losses resulting from the above causes do not in and of themselves constitute an
event unless arising out of one or more of the following perils, in which case
this exclusion does not apply:

Fire, lightning, explosion, aircraft or vehicle impact, falling objects,

windstorm, hail, tornado, cyclone, hurricane, earthquake, volcano,

tsunami, flood, freeze or weight of snow.

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.



--------------------------------------------------------------------------------

CONFIDENTIAL TREATMENT REQUESTED

BY HERITAGE INSURANCE HOLDINGS, INC.

 

TERRORISM EXCLUSION (PROPERTY TREATY REINSURANCE) N.M.A. 2930C

Notwithstanding any provision to the contrary within this reinsurance agreement
or any endorsement thereto, it is agreed that this reinsurance agreement
excludes loss, damage, cost or expense directly or indirectly caused by,
contributed to by, resulting from, or arising out of or in connection with any
act of terrorism, as defined herein, regardless of any other cause or event
contributing concurrently or in any other sequence to the loss.

An act of terrorism includes any act, or preparation in respect of action, or
threat of action designed to influence the government de jure or de facto of any
nation or political division thereof, or in pursuit of political, religious,
ideological, or similar purposes to intimidate the public or a section of the
public of any nation by any person or group(s) of persons whether acting alone
or on behalf of or in connection with any organization(s) or government(s) de
jure or de facto, and which:

 

(i) involves violence against one or more persons; or

 

(ii) involves damage to property; or

 

(iii) endangers life other than that of the person committing the action; or

 

(iv) creates a risk to health or safety of the public or a section of the
public; or

 

(v) is designed to interfere with or to disrupt an electronic system.

This reinsurance agreement also excludes loss, damage, cost or expense directly
or indirectly caused by, contributed to by, resulting from, or arising out of or
in connection with any action in controlling, preventing, suppressing,
retaliating against, or responding to any act of terrorism. Notwithstanding the
above and subject otherwise to the terms, conditions, and limitations of this
reinsurance agreement, in respect only of personal lines this reinsurance
agreement will pay actual loss or damage (but not related cost or expense)
caused by any act of terrorism provided such act is not directly or indirectly
caused by, contributed to by, resulting from, or arising out of or in connection
with biological, chemical, radioactive, or nuclear pollution or contamination or
explosion.

NMA2930c

22/11/02

 

*[***]: Certain information in this document has been omitted and filed
separately with the Securities and Exchange Commission. Confidential treatment
has been requested with respect to the omitted portions.